          Case 1:20-cv-02250-RJL Document 9 Filed 08/21/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
               DISTRICT OF COLUMBIA (WASHINGTON, DC)
                         CASE NO.: 20-CV-02250

SALVATORE MANCUSO GOMEZ,
       Petitioner,

-v.s-

CHAD F. WOLF, Acting Secretary,
U.S. Dept. of Homeland Security,
      Respondent, et al.
____________________________/


                  NOTICE OF APPEARANCE AS COUNSEL


        COMES NOW, the undersigned attorney and hereby files his appearance on

behalf of, SALVATORE MANCUSO GOMEZ, and requests that copies of any

and all pleadings, notices, correspondence or other matters pertaining to this cause

be directed to him on behalf of said Petitioner.


                                              Respectfully submitted,


                                              /s/ Joaquin Perez
                                              ___________________
                                              JOAQUIN PEREZ, ESQ.
                                              Counsel for Defendant
                                              6780 Coral Way
                                              Miami, Florida 33155
                                              Tel: (305) 261-4000
                                              Fax: (305) 662-4067
                                              DC Bar: 989889
      Case 1:20-cv-02250-RJL Document 9 Filed 08/21/20 Page 2 of 2




                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing

was filed this 21st day of August, 2020 VIA CM/ECF filing system and to all

parties of record via the same system.

                                            /s/ Joaquin Perez
                                            ____________________
                                            Joaquin Perez, Esq.
